


EXHIBIT 10.2.2


    


Compensation paid to all non-employee directors of EMC Insurance Group Inc. (the
“Board”) during calendar year 2013 was as follows:


•
An annual fee of $32,000, irrespective of attendance at meetings;



•
An annual fee of $10,000 to the Chair of the Board;



•
An annual fee of $4,000 to the chair of each Board committee which elected a
chair; however, the annual fee to the chair of the Audit Committee was $10,000;



•
A fee of $2,000 and reimbursement of travel and business expenses for each Board
meeting at which the director was in attendance;



•
A fee of $2,000 and reimbursement of travel and business expenses for each Board
committee meeting that the director was in attendance; however, the chair of
each Board committee received an additional $1,000 for each committee meeting at
which such director served as chair;



Each Board member was also entitled to $2,000 per day and reimbursement of
business expenses for each educational program or seminar attended to assist
such Board member in effectively carrying out his or her responsibilities as a
director of the Company. In the case of “webinars” and similar computer based
educational programs, each Board member received a $250 fee unless such webinar
exceeded two hours in length, in which case the Board member was entitled to
$2,000.



176